 Case 18-01022         Doc 104   Filed 02/17/20 Entered 02/17/20 15:00:12        Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION


                                                      Chapter 7
In re: Robert R. McNamara,                            Case No. 17-11329 – MSH
          Debtor

                                                      Adversary Proceeding No. 18-01022
The Bank of Canton
          Plaintiff,
v.

Robert R. McNamara,
           Defendant.


                 SUPPLMENT TO JOINT PRETRIAL MEMORANDUM


       The Bank of Canton (the “Plaintiff” and or “Bank”) and Defendant/Debtor, Robert R.

 McNamara (the “Debtor”) hereby jointly amend and supplement Section F to their Joint Pretrial

 Memorandum to include updated trial exhibits as follows:



                                     TRIAL EXHIBITS
                                      (AGREED TO)

         No. Description
         1   Note-1 – Promissory Note dated November 9, 2007 made by Debtor and Alice
             McNamara to the Bank in the principal amount of $746,250.00
         2   Mortgage - November 9, 2007, 31 Central St., Norwell, MA from Debtor and
             Alice McNamara to the Bank in the principal amount of $746,250.00
         3   Note-2 – Promissory Note dated February 1, 2008 made by Debtor and Alice
             McNamara to the Bank in the principal amount of $50,000.00
         4.  Foreclosure Documents - 31 Central St, Norwell, MA recorded Book 45708,
             Page 180 - 242
         5.  Verified Complaint – Norfolk Superior Court Action No. 1582CV01506
         6.  Injunction as to Debtor and Sparrell - Norfolk Superior Court Action No.
             1582CV01506
         7.  Findings and Order on Application for Assessment of Damages and Default
             Judgment – Norfolk Superior Court Action No. 1582CV01506
Case 18-01022    Doc 104     Filed 02/17/20 Entered 02/17/20 15:00:12        Desc Main
                              Document     Page 2 of 4



      8.    Notice of Satisfaction of Judgment - Norfolk Superior Court Action No.
            1582CV01506
      9.    Amended Complaint - Norfolk Superior Court Action No. 1682CV01049

      10.   Settlement Agreement – August 31, 2011 by and between Debtor, John
            McNamara, Sparrell, McNamara Associates and McNamara Liquidating
            Company, Inc. (with attachments)
      11.   Lease – September 1, 2011 by and between McNamara Associates and Sparrell
            for Cohasset and Norwell Properties
      12.   Deed – September 27, 2016 - Cohasset Property – McNamara Associates to
            Sparrell
      13.   Deed – September 27, 2016 - Norwell Property – McNamara Associates to
            Sparrell
      14.   SBA Note $1.39Million September 23, 2016 – from Sparrell to Live Oak
            Banking Company
      15.   Mortgage and Security Agreement – Live Oak Banking Company - September
            23, 2016 (Cohasset Property)
      16    Mortgage and Security Agreement – Live Oak Banking Company - September
            23, 2016 (Norwell Property)
      17.   HUD-1 Settlement Statement – September 23, 2016
      18.   Pre-Needs Accounting (Exhibit 2Q depo 3-8-19 – McNamara Response No. 23)
      19.   Letter of Intent to Gift Business
      20.   Deed – November 7, 2016 – from Sparrell to BM Mack Cohasset Property
      21.   Deed – November 7, 2016 – from Sparrell to BM Mack Norwell Property
      22.   Real Estate Purchase and Sale Agreement – November 7, 2016 between Sparrell
            and BM Mack
      23.   Asset Purchase Agreement – November 7, 2016 between Sparrell and BM
            McNamara
      24.   Sparrell Note
      25.   Appraisal August 16, 2016 (Cohasset Property)
      26.   Appraisal August 16, 2016 (Norwell Property)
      27.   Licensure Documents – Massachusetts Board Embalming & Funeral Directing
            (Exhibit AO to SJ filings)
      28.   Eastern Bank Line of Credit Documents (Exhibit AP to SJ filings)
      29.   Eastern Bank – Statement November 1- 30, 2016 (Exhibit AQ to SJ filings)
      30.   Debtor’s Ch. 7 Voluntary Petition and signature page (Case No. 17-11329 - Doc
            1 and 3)
      31.   Debtor’s Ch. 7 Schedules and Statement of Financial Affairs (Case No. 17-11329
            - Doc 12)
      32.   Sparrell Ck. No. 26650 to Debtor $950 dated 12/22/2016 (Exhibit Ar to SJ
            filings)
      33.   Sparrell – General Ledger – As of December 31, 2011
      34.   Sparrell – General Ledger – Jan – Jun 2012
      35.   Sparrell – General Ledger – Jan – Jun 2013
      36.   Sparrell – General Ledger – Jul – Dec 2013
Case 18-01022    Doc 104     Filed 02/17/20 Entered 02/17/20 15:00:12         Desc Main
                              Document     Page 3 of 4



      37.   Sparrell – General Ledger – Jan – Jun 2013
      38.   Sparrell – General Ledger – Jul - Dec 2014
      39.   Sparrell – General Ledger – Jan – Jun 2015
      40.   Sparrell – General Ledger – Jul - Dec 2015
      41.   Sparrell – General Ledger –2016
      42.   Sparrell – General Ledger – January 1 – June 1, 2017 (Debtor Response No. 2)
      43.   Eastern Bank – New Account Card (Exhibit AS to SJ filings)
      44.   Eastern Bank – cancelled check packet (Exhibit AT to SJ filings)
      45.   Eastern Bank – cancelled check packet (Exhibit AU to SJ filings)

      46.   Unconditional Guaranty, Robert R. McNamara, Live Oak Bank, September 23,
            2016
      47.   Unconditional Guaranty, Brendan McNamara, Live Oak Bank, September 23,
            2016
      48.   Unconditional Guaranty, Melissa McNamara, Live Oak Bank, September 23,
            2016
      49    Debtor’s 2011 Income Tax Return
      50    Debtor’s 2012 Income Tax Return
      51    Debtor’s 2013 Income Tax Return
      52    Debtor’s 2014 Income Tax Return
      53    Debtor’s 2015 Income Tax Return
      54    Intentionally omitted
      55    Sparrell’s 2012 Income Tax Return
      56    Sparrell’s 2013 Income Tax Return
      57    Sparrell’s 2014 Income Tax Return
      58    Sparrell’s 2015 Income Tax Return
      59    Borrower’s Information Form
      60    Action of the Sole Shareholder and Director of Sparrell Funeral Service, Inc.
            Taken by Unanimous Written Consent in Lieu of A Meeting
      61    Agreement of No Change
      62    Assignment of Architect’s Contracts
      63    Assignment of Construction Contracts
      64    Assurance of Compliance for Nondiscrimination
      65    Borrower’s Authorization to Release Information & Authorization to File
            Financing Statements
      66    Borrower’s Billing Address Certification
      67    Borrower’s Certification
      68    Certification Pursuant to Immigration and Nationality Act as Amended by the
            Immigration Reform and Control Act of 1986 (Pub. L. 99-603)
      69    Live Oak Bank Commitment Letter dated 7/14/2016
      70    Construction Loan Agreement
      71    Cooperation Agreement
      72    Fee Disclosure Form and Compensation Agreement
      73    Borrower Information Form
      74    Indemnity Agreement Regarding Hazardous Materials
 Case 18-01022        Doc 104     Filed 02/17/20 Entered 02/17/20 15:00:12          Desc Main
                                   Document     Page 4 of 4



          75     Sparrell Funeral Services, Inc. Profit and Loss dated January-May, 2016
          76     Personal Financial Statement 7(a) / 504 Loans and Surety Bonds
          77     Management Resume
          78     Request for Transcript of Tax Returns Form 4506-T
          79     Business Debt Schedule – Sparrell Funeral Services, Inc. dated 5/31/2016
          80     Authorization for Preauthorized Payments
          81     Sparrell Funeral Services, Inc. Profit and Loss dated January-March, 2016
          82     Sparrell Funeral Services, Inc. Balance Sheet as of March 31, 2016
          83     Certification of Tax Return / Financial Statement
          84     Statement of Purpose for Business Loan




                               Respectfully submitted by the Parties,


The Plaintiff,                                     The Defendant,

The Bank of Canton,                                Robert R. McNamara,

By its Attorneys,                                  By his Attorney,

/s/ Michael A. Wirtz                               /s/ Joseph G. Butler
____________________________                       __________________________
Jack J. Mikels, BBO# 345560                        Joseph G. Butler, BBO#544284
Michael A. Wirtz, BBO# 636587                      Law Office of Joseph G. Butler
JACK MIKELS & ASSOCIATES, LLP                      355 Providence Highway
1 Batterymarch Park, Suite 309                     Westwood, MA 02090
Quincy, MA 02169-7454                              Tel: 781-636-3638
Tel: 617-472-5600                                  Email: JGB@JGButlerlaw.com
Email: Lawoffice@jackmikels.com



Dated: February 17, 2020
